Title: From George Washington to Bushrod Washington, 18 December 1797
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 18th Decr 1797.

Your letter of the 26th Ulto came safe in the usual course of the Mail, and about a week ago Mrs Forbes arrived; and from her appearance, and conduct hitherto, gives satisfaction to your Aunt. Having, as she says, obtained ten dollars of you, to defray her expences to this place; I herein return them, with thanks for the aid it afforded to get her here. and as you may have paid for the copies of sundry papers taken from the Records of the General Court, let me know the amount, and it shall be remitted also.
About a month ago, a Mr Woodward, living, according to his own account, at Greenbrier Court-house, presented draughts (of which the enclosed are copies) from the Sheriff of Kanhawa for taxes of my land in that County. As I was unacquainted with the Law imposing these; with the drawer; presenter of them; & certifier that Alderson was Sheriff of that County, I did not incline to pay the amount without making further enquiry into the matter. Upon this he informed me that I might obtain the necessary information

at the Treasury, or Auditors Office in Richmond; to which the returns were made, and where the money might be, and often was paid, instead of doing it to the Sheriffs of the Back counties, by Non-residents.
You would oblige me by making this enquiry, and if the taxes are correctly stated, and the amount of them can be paid with propriety in Richmond, to inform me thereof; and measures shall be taken as soon as I am in Cash, to discharge the Same. The enclosed paper, after it has enabled you to make the necessary enquiry, may be returned to me again. The family here, join me in offering you and Mrs Washington the compliments of the approaching festival—and I am with much truth Your sincere friend and Affectionate Uncle

Go: Washington

